DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-5, 8-11, 14, 22, and 24-32 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claims 1, 3-5, 8-11, 14, 22, and 24-32: Applicant has amended claims 1 and 22 to replace the duplicated fourth chemical structure (containing five amino groups) with a homologous chemical structure (containing four amino groups).  However, there does not appear to be written description support for the newly added chemical structure.  The claims are rejected because it does not appear that applicant was in possession of the claimed invention with a multifunctional amine having the newly added chemical structure.  The examiner recognizes that at page 8 of the remarks dated July 16, 2021, applicant has asserted that the amendment to the claims 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-11, 14, 31, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2012121997 (“Kitaguchi”; see English-language machine translation in 14-page document made of record by the examiner on August 14, 2020).
Considering Claims 1 and 4: Kitaguchi teaches a polyamide resin used as a curing agent for epoxy resins.  (Kitaguchi, ¶ 0002).  Kitaguchi teaches an example polyamide resin that is made by reacting an amine component that is 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol with a linseed fatty acid dimer.  (Id. ¶¶ 0060-0061).  Kitaguchi teaches that the linseed fatty acid dimer contains 7 percent monomeric acid and 14 percent trimeric acid.  (Id. ¶ 0060).  One of ordinary skill in the art would reasonably expect that the balance (i.e., 79 percent) of the linseed fatty acid dimer would correspond to the dimer.  
Id. ¶ 0032).  When replacing the linseed fatty acid dimer of the example with a tall oil fatty acid dimer taught generally by Kitaguchi at ¶ 0032, one of ordinary skill would have a reasonable expectation of success in using a tall oil fatty acid dimer that contains the mixture of monomeric acid, trimer acid, and dimer acid that Kitaguchi teaches for the linseed fatty acid dimer.
	Kitaguchi does not expressly teach an amine having the structure of one of the amine components recited by claim 1.  However, Kitaguchi generally teaches that it is suitable to prepare the amino component by reacting ethylene oxide or propylene oxide with a variety of polyamines, including triethylenetetramine (TETA) and tetraethylenepentamine (TEPA).  (Kitaguchi, ¶ 0024).  One of ordinary skill would reasonably expect that the reaction of ethylene oxide with TETA or TEPA, as suggested by Kitaguchi at ¶ 0024, in making the amine component of Kitaguchi would give rise to the third and first structures of claim 1, respectively.  Thus, the third and first structures of claim 1 would necessarily flow from the example amidation reaction taught by Kitaguchi at ¶¶ 0060-0061 upon replacement of the amine component used in the example with an amine component that is a reaction product of ethylene oxide and TETA or TEPA.  Kitaguchi is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamine-type curing agents for epoxy resins.  One of ordinary skill would have had a motivation and reasonable expectation of success in making such a replacement because Kitaguchi expressly identifies TETA and TEPA as suitable polyamines for preparing the amine component.  (Id.).  The ethylene oxide adduct of TETA or TEPA suggested by Kitaguichi read on the “hydroxyethyl polyethylenepolyamine” limitation of claim 4.
Considering Claim 3: Kitaguchi teaches that the viscosity of the reaction solution increases with the progress of the reaction but does not solidify upon completion of the reaction.  (Kitaguchi, ¶ 0039).  Kitaguchi is silent as to the viscosity of the polyamide resin used as a curing agent.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Alternatively, Kitaguchi teaches that the viscosity of the reaction solution increases with the progress of the reaction but does not solidify upon completion of the reaction.  (Kitaguchi, ¶ 0039).  One of ordinary skill in the art would have a reasonable expectation that the viscosity of the polyamide resin would be result effective variable that one of ordinary skill in the art would be motivated to optimize in order to achieve effective blending with the epoxy resin to be cured and effective rheological properties for an intended use of the cured resin.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the viscosity of the polyamide resin through routine experimentation, and the motivation to have done so would have been to achieve effective blending with the epoxy resin to be cured and effective rheological properties for an intended use of the cured resin.
Considering Claim 5: Kitaguchi teaches generally that the amine component used to cure an epoxy resin may contain an additional polyamine such as ethylenediamine, diethylenetriamine, or triethylenetetramine.  (Kitaguchi, ¶ 0028).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the additional polyamine taught by Kitaguchi to the polyamide Id.).
Considering Claims 8-10: Kitaguchi teaches that the linseed fatty acid dimer contains 7 percent monomeric acid and 14 percent trimeric acid.  (Kitaguchi, ¶ 0060).  One of ordinary skill in the art would reasonably expect that the balance (i.e., 79 percent) of the linseed fatty acid dimer would correspond to the dimer.
Considering Claim 11: Kitaguchi teaches linseed fatty acid.  (Kitaguchi, ¶ 0060).  Linseed oil contains predominantly the fatty acid linolenic acid, which is a fatty acid with 18 carbon atoms and 3 units of unsaturation.  See evidentiary reference David J. Anneken et al., Fatty Acids, in 14 Ullmann’s Encyclopedia of Industrial Chemistry 73, 82, Table 11, published online 2006.
Considering Claim 14: Kitaguchi teaches linseed fatty acid.  (Kitaguchi, ¶ 0060).  Linseed oil contains predominantly the fatty acid linolenic acid, which is a fatty acid with 18 carbon atoms and 3 units of unsaturation.  See evidentiary reference David J. Anneken et al., Fatty Acids, in 14 Ullmann’s Encyclopedia of Industrial Chemistry 73, 82, Table 11, published online 2006.  Linolenic acid is a monomeric fatty acid with a molecular weight of about 278.  In the example of Kitaguchi at ¶¶ 0060-0061, the amine component 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol has a molecular weight of about 161.  In the example, Kitaguchi teaches reacting 100 g of the linseed fatty acid dimer component with 43.1 g of the amine component.  (Kitaguchi, ¶ 0060).  This corresponds to about 0.36 moles of monomeric fatty acid (i.e., 100 g ÷ 278 g/mol) and 0.26 moles of amine component (i.e., 43.1 g ÷ 161 g/mol).  Accordingly, the ratio of monomeric fatty acid to amine component taught by the example of Kitaguchi is about 0.36 : 0.26 or, equivalently, about 1.4 : 1.  This ratio falls within the range of claim 14.
Considering Claim 31: Kitaguchi does not expressly teach that the product of the reaction contains a component with the claimed structure.  However, this structure would necessarily flow from the amidation reaction taught by Kitaguchi at ¶¶ 0060-0061 upon replacement of the amine component used in the example with an amine component that is a reaction product of ethylene oxide and TETA or TEPA, suggested by Kitaguchi at ¶ 0024, and discussed above with respect to claims 1 and 4.
Considering Claim 32: Kitaguchi does not expressly teach that the product of the reaction contains a component with the claimed structure.  However, this structure would necessarily flow from the amidation reaction taught by Kitaguchi at ¶¶ 0060-0061 upon replacement of the amine component used in the example with an amine component that is a reaction product of ethylene oxide and TETA or TEPA, suggested by Kitaguchi at ¶ 0024, and discussed above with respect to claims 1 and 4.  The structure depicted by claim 32 is the bis-amide of a Diels–Alder product formed by two unsaturated fatty acids.  One of ordinary skill in the art would know that fatty acid dimers form through Diels–Alder reactions.  See evidentiary reference David J. Anneken et al., Fatty Acids, in 14 Ullmann’s Encyclopedia of Industrial Chemistry 73, 101, second column, published online 2006.
Claims 22 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2012121997 (“Kitaguchi”; see English-language machine translation in 14-page document made of record by the examiner on August 14, 2020).
Considering Claim 22: Kitaguchi teaches a method of making a polyamide resin used as a curing agent for epoxy resins.  (Kitaguchi, ¶ 0002).  Kitaguchi teaches an example polyamide resin that is made by reacting an amine component that is 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol with linseed fatty acid dimer.  (Id. ¶¶ 0060-0061).  Kitaguchi teaches that the linseed fatty acid dimer contains 7 percent monomeric acid and 14 percent trimeric acid.  (Id. ¶ 0060).  One of ordinary skill in the art would reasonably expect that the balance (i.e., 79 percent) of the linseed fatty acid dimer would correspond to the dimer.  
Kitaguchi teaches that it is also suitable to use a tall oil fatty acid product to prepare the dimer acid.  (Id. ¶ 0032).  When replacing the linseed fatty acid dimer of the example with a tall oil fatty acid dimer taught generally by Kitaguchi at ¶ 0032, one of ordinary skill would have a reasonable expectation of success in using a tall oil fatty acid dimer that contains the mixture of monomeric acid, trimer acid, and dimer acid that Kitaguchi teaches for the linseed fatty acid dimer.
	Kitaguchi does not expressly teach an amine having the structure of one of the amine components recited by claim 22.  However, Kitaguchi generally teaches that it is suitable to prepare the amino component by reacting ethylene oxide or propylene oxide Id.).
Considering Claim 24: Kitaguchi teaches an antifoaming agent.  (Kitaguchi, ¶ 0048).
Claims 25-30 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2012121997 (“Kitaguchi”; see English-language machine translation in 14-page document made of record by the examiner on August 14, 2020) as evidenced by US Pat. 6,299,785 (“Shimokawa”).
Considering Claims 25-30: Claim 25 refers to the curing agent of claim 1.  The rationale for the obviousness rejection of claim 1 set forth above is hereby incorporated into the present obviousness rejection of claims 25-30.
	Kitaguchi teaches that a polyamide resin is combined with an epoxy resin sold under the product name EPICOAT 1001 to produce a coating film.  (Kitaguchi, ¶ 0062).  Evidentiary Shimokawa provides evidence that EPICOAT 1001 is a polyfunctional glycidyl ether of bisphenol A.  (Shimokawa, col 8, lines 32-36).  The polyamide resin composition of Shimokawa reads on the curing agent of claim 1, as recited by claim 25.  The EPICOAT 1001 of Kitaguchi reads on the epoxy composition of claims 25-29, and the coating film of Kitaguchi reads on the article of claim 30.
Response to Arguments
Applicant’s arguments in the remarks dated July 16, 2021, have been fully considered, and the examiner responds as follows.
In the remarks, applicant argues that the rejection of the claims as obvious over Kitaguchi should be withdrawn because Kitaguchi does not teach a fatty acid component that is a mixture of tall oil fatty acid derived dimer acid and a tall oil fatty acid.  This argument has been fully considered but is not found to be persuasive.  
Kitaguchi teaches an example polyamide resin that is made by reacting an amine component l with a linseed fatty acid dimer.  (Kitaguchi, ¶¶ 0060-0061).  Kitaguchi teaches that the linseed fatty acid dimer contains 7 percent monomeric acid and 14 percent trimeric acid.  (Id. ¶ 0060).  One of ordinary skill in the art would reasonably expect that the balance (i.e., 79 percent) of the linseed fatty acid dimer would correspond to the dimer.  
Kitaguchi further teaches that it is suitable to use a tall oil fatty acid product to prepare the dimer acid.  (Id. ¶ 0032).  It is the examiner’s position that when replacing the linseed fatty acid dimer of the example of Kitaguchi with a tall oil fatty acid dimer taught generally by Kitaguchi at ¶ 0032, one of ordinary skill would have a reasonable expectation of success in using a tall oil fatty acid dimer that contains the mixture of monomeric acid, trimer acid, and dimer acid that Kitaguchi teaches for the linseed fatty acid dimer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767